DETAILED ACTION
This is in response to amendment to application no. 16/471,446 filed on July 16, 2021.
Claims 1-20 are presented for examination.
Claims 10-20 stand withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 was filed after the mailing date of the Non-Final Rejection on April 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al (US Pub 2003/0001151).
In re claim 1, Li et al discloses a method of fabricating microstructures of polar elastomers, comprising: coating a substrate with a dielectric material comprising a polar elastomer (i.e. spinning FEP material, see at least paragraph 0060), Figure 3); coating the dielectric material with a photoresist (i.e. the additional photoresist, see at least paragraph 0060, Figure 3); exposing the photoresist through a photomask to define a pattern on the photoresist (i.e. see at least paragraph 0060); developing the photoresist to form the pattern on the photoresist (i.e. see at least paragraph 0060, Figure 3); etching the dielectric material to transfer the pattern from the photoresist to the dielectric material (i.e. in this case, using oxygen plasma etch, see at least paragraph 0060, Figure 4); and removing the photoresist from the patterned dielectric material (i.e. see at least paragraph 0060, Figure 4).

In re claim 6, Li et al discloses wherein the etching is at least dry-etching the dielectric material using at least plasma etching tool (i.e. see at least paragraph 0060).
In re claim 7, Li et al discloses wherein the polar elastomer comprises a fluoroelastomer (i.e. see at least paragraph 0047).
In re claim 9, Li et al implicitly discloses wherein the polar elastomer has double-layer capacitance properties since Li et al uses a fluoroelastomer as in the instant application and fluoroelastomer inherently have double-layer capacitance properties (i.e. see at least paragraph 0047).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub 2003/0001151).
In re claim 2, Li et al does not explicitly disclose hard-baking the photoresist after developing the photoresist and before etching dielectric material.
However, it is well known in the art and obvious to one of ordinary skill in the art at the time the invention was filed to tune the baking temperatures based on the photoresist used and the effect said temperature would have on the underlying layers.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method as taught by Li et al with hard-baking the photoresist in 
In re claim 3, Li et al discloses the claimed invention except for maintaining the photoresist at a temperature below the glass transition temperature of the photoresist throughout the process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to be maintaining the photoresist at a temperature below the glass transition temperature of the photoresist throughout the process, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 4, Li et al discloses the claimed invention except for maintaining the substrate, the dielectric material, and the photoresist at a temperature below 200°C throughout the process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to be maintaining the substrate, the dielectric material, and the photoresist at a temperature below 200°C throughout the process, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 5, Li et al discloses the claimed invention except for maintaining the photoresist at a temperature below approximately 125°C throughout the process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to be maintaining the photoresist at a temperature below In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Li does not state, either explicitly or implicitly, that the disclosed FEP is a polar elastomer, Examiner asserts that the FEP disclosed in Li is a polar elastomer.  For example, Li in paragraph 0047 discloses a list of materials that can be used as the FEP material.  Paragraph 0047 lists at least P(VDF-TrFE) or poly vinylidene fluoride-triflouroethylene. Furthermore, in applicant’s specification, applicant discloses that the polar elastomer can be a fluoroelastomer. Examiner asserts that P(VDF-TrFE) is at least a fluoroelastomer. Thus, Li does disclose that its FEP is a polar elastomer.
In response to applicant’s argument that Li does not state explicitly that the photoresist is exposed to a UV light, Examiner asserts that the claim is rejected under both USC 102 and USC 103. The statement that it would have been obvious to one or ordinary skill in the art at .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817